Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed by the applicant has been read and given careful consideration.  Rejection of the previous action, not repeated below are withdrawn based upon the arguments and amendment.   Responses to the arguments of the applicant are presented after the first rejection thy are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes the photosensitive organic component as including an alkali-soluble polymer comprising an acrylic co-polymer.  Acrylic co-polymers are not inherently photosensitive. The specification does not describe any of the described  acrylic co-polymers as being photosensitive. The specification describes the addition of photosensitive monomers (prepub at [0038]). 
	The language of the claim is misleading as it implies that the acrylic co-polymer is photosensitive, when the photosensitive monomer is required to confer photosensitivity by the specification. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,6 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. JP 05-287221, in view of Pepin 4954926 and/or Walter et al. 20050028895.
Yoshimura et al. JP 05-287221 (machine translation attached)  in examples 1-3, teaches 85 wt% Cu powder, 6.5 wt% of acrylic polymer 1 having a polymerizable side group (glycidyl acrylate) and a carbonyl in the side chain (methacrylic acid, methacrylate, glycidyl acrylate), trimethylol propane triacrylate (monomer) and photoinitiator.  These are coated upon the substrates, exposed and developed and then sintered  to form conductive films (table 1 [0052- 0066]) . Examples 4 and 5 are similar  similar, but use Cu-Ag alloy particles. Examples 8-17 (tables 2 and 3) are similar, but use 80-87 wt% of the copper particles and different binders, photoinitiators or monomers. The addition of dispersion agents is disclosed [0041].
Pepin 4954926 teaches composition including metal particles such as Pd, Ag, Pt, Au, Cu, Ni and alloys of these (4/4-19). Organometallic compounds which may be added include metal resonates, and the like such as resinates of Rh, Ru, Re, Ir, Pt,, Mg, Si, Ti, V, Cr, Mn, Fe, Co, Ni, Co, Zn, Zr, Nb, Ba, Ce, Ta, W and mixtures of these. These can be used in amounts of 0.05-5 wt%. They aid in dispersion of the metal powders and decompose before the conductive metal particles begin to sinter (4/20-5/14). 
Walter et al. 20050028895 teaches the addition of fluxes, including organic or inorganic compounds of non-precious metals, such as Rh, Ti, Mn, Ni, Cu, Cr and the like.  The organic portions of these fluxes can be resinates, sulfo-resinates, alkoanoates, naphthenates, carboxylic acid salts and the like. These may improve flow and adhesion and can use 0.1 to 8 wt% of the composition  [0015-0016]. 
It would have been obvious to one skilled in the art to modify the cited compositions of Yoshimura et al. JP 05-287221 by adding Rh, Mn, Cu,Ni  or Zr resinates taught by Pepin 4954926  and/or Walter et al. 20050028895 in amounts of 0.05-0.5 wt% to improve flow, improve adhesion and/or act as sintering inhibitors which reduces cracking with a reasonable expectation of realizing at least some of these advantages. 
The applicant argues that the rejection of the prior art doe not teach the binder which includes a carbonyl group.  Yoshimura et al. JP 05-287221 teaches a polymer meeting this limitation in combination with a monomer. 




Claims 1,3,6 and 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. JP 05-287221, in view of Pepin 4954926 and/or Walter et al. 20050028895, further in view of  Kubota 20140295351.
Kubota 20140295351 teaches the formation of a chip coil with four Cu layer and 4 glass layers is discussed with respect to figure 1, where a Cu paste is proved on the alumina substrate, exposed, developed, a photosensitive glass layer was then coated, exposed, developed and the composite fired, a Cu photosensitive layer was then coated, exposed, developed, a photosensitive glass layer was then coated, exposed, developed and the composite fired and this repeated to form four Cu layers and four glass layers. The result is then baked [0096-0115]. The Cu paste used in the examples in table 2B include 71-77% Cu particles. 
In addition to the basis above, it would have been obvious to use the photosensitive Cu paste compositions rendered by the combination of Yoshimura et al. JP 05-287221 with Pepin 4954926 and/or Walter et al. 20050028895 in the formation of laminates  using photosensitive glass paste alternating with the photosensitive Cu pastes as is known in the art from Kubota 20140295351.
Kubota 20140295351 teaches acrylic polymers and uses  them in example 4. 

Claims 1,3,6 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima WO 2004/061006, in view of Konno 20070187652 and/or Walter et al. 20050028895
Fukushima WO 2004/061006 (machine translation attached) teaches a composition of example 1 including a binder formed by the copolymerization of methyl methacrylate and methacrylic acid, a polymerizable monomer, a photoinitiator, 80 wt% of silver powder (pages 17-18).  Examples 2 and 3, use 84 wt% and 87 wt% of the silver (page 18). The evaluation of the resins coated them, exposed them using a negative mask and developed and then baked at 150 degrees C for 30 minutes (page 20).   The conductive powder can be Ag, Cu and others listed on page 4 used in amounts of 70-90 wt% (page 5). The binder is a carbonyl containing polymer and can include those where a starting monomer includes an epoxy group and an unsaturated double bond (pages 5-8).  The addition of dispersing agents is disclosed (page 13). Curing at temperatures of up to 500 degrees C is disclosed (page 14)
Konno 20070187652 teaches silver pastes for forming conductive layers/traces which includes high silver powder content. (83.5 wt%) together with glass frit, a resin binder, a viscosity adjuster, a sintering inhibitor and a sintering aid  (see table 1). The sintering aid can be a metal resinate, such as titanium resinate, bismuth resinate, zinc resinate, palladium resinate, platinum resinate, zirconium resinate, boron resinate, barium resinate, aluminum resinate, copper resinate, gold resinate, indium resinate, iron resinate, nickel resinate, ruthenium resinate, rhodium resinate, silicon resinate, silver resinate, tin resinate. These may be bounded by the formula (I) and serve to prevent shrinkage during sintering. Rh resonates are preferred and these can be used in amounts of 0.002-0.05 wt% based upon the metal powder [0014,0031-0034].  The metal particles are silver and can be used in 40-90 wt% [0017-0020]. 
	It would have been obvious to one skilled in the art to modify the cited compositions of Fukushima WO 2004/061006 by adding Rh, Mn, Cu, Ni or Zr resinates taught by Konno 20070187652 and/or Walter et al. 20050028895 in amounts of 0.002-1 wt% to improve flow, improve adhesion and/or act as sintering inhibitors which reduces cracking with a reasonable expectation of realizing at least some of these advantages.
The applicant argues that the rejection of the prior art does not teach the binder which includes a carbonyl group. Fukushima WO 2004/061006   teaches a polymer meeting this limitation in combination with a monomer. 

Claims 1,3,6 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. JP 2013-222031, in view of Konno 20070187652 and/or Walter et al. 20050028895
Matsubara et al. JP 2013-222031 (machine translation attached) in example 1 describes a photosensitive composition including silver, photoinitiator, alkali soluble resin, monomer, silane coupling agent, solvent and surfactant which is described as yielding a composition with 84.6 wt% silver and 0.34 wt% of the silane (0.4 based upon silver) [0039].   The composition are evaluated by coating, exposure, development and baking at 230 degrees C [0053].  Example 3 describes a photosensitive composition including silver, photoinitiator, alkali soluble resin, monomer, silane coupling agent, solvent and surfactant which is described as yielding a composition with 84.8 wt% silver and 0.011 wt% of the silane ( 0.013 % based upon silver) [0041]. Example 9 describes a photosensitive composition including silver, photoinitiator, alkali soluble resin, monomer, silane coupling agent, solvent and surfactant which is described as yielding a composition with 84.8 wt% silver and 0.006 wt% of the silane (0.007 based upon silver) [0047]. Silanes are disclosed [0025]. Silver powder can be pure silver or a silver alloy  in amounts of 65-90%, preferably 70-85 wt%  [0019-0020].  Photosensitive composition 7 teaches 90 parts of silver powder (75 wt%), 3 parts photoinitiator, 2 parts sensitizer, 16 parts monomer, 8.2 resin, 0.6 parts silane coupling agent (considered resinate, 0.67 % based upon silver content), 0.2 parts surfactant and solvent [0045] (calculated). The resin can be a polymer formed by the reaction of an acrylic monomer with a glycidyl methacrylates [0024]. The addition of stabilizers [0028], thickener and precipitation inhibitors (dispersion agents) is disclosed [0030]. 
	It would have been obvious to one skilled in the art to modify the cited compositions of Matsubara et al. JP 2013-222031 by using copolymers of acrylic monomers and glycidyl methacrylate based upon the teaching at [0024] together with photosensitiove monomer and  by adding Rh, Mn, Cu, Ni or Zr resinates taught by Konno 20070187652 and/or Walter et al. 20050028895 in amounts of 0.002-1 wt% to improve flow, improve adhesion and/or act as sintering inhibitors which reduces cracking with a reasonable expectation of realizing at least some of these advantages.
The applicant argues that the rejection of the prior art does not teach the binder which includes a carbonyl group. Matsubara et al. JP 2013-222031  teaches a polymer meeting this limitation in combination with a monomer. 


Claims 1,3,6 and 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. JP 2013-222031, in view of Konno 20070187652 and/or Walter et al. 20050028895, further in view of Yamano 20080257488. 
Yamano 20080257488 teaches with respect to figure 5A-7A, providing a photosensitive Ag conductive paste (40’) onto a carrier film (7), exposing to UV and developing it to form a patterned conductive layer, overcoating the result with a photosensitive insulating paste (20’), which is exposed and developed to form a patterned insulating layer and repeating the process [0077-0083]. The result is then separated [0084-0093] and fired [0094]. The pastes preferably have substantially equal thermal expansion coefficients to reduce/minimize stress [0095]. 
In addition to the basis above, it would have been obvious to one skilled in the art to use the resulting Ag powder containing photosensitive compositions in the formation of laminates  using photosensitive glass paste alternating with the photosensitive Ag pastes as is known in the art from Yamano 20080257488. 
The examiner relies upon the response above without further comment.


Claims 1,3,6 and 8-11  are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima WO 2004/061006, in view of Konno 20070187652 and/or Walter et al. 20050028895, further in view of Yamano 20080257488. 
In addition to the basis above, it would have been obvious to one skilled in the art to use the resulting Ag powder containing photosensitive compositions in the formation of laminates  using photosensitive glass paste alternating with the photosensitive Ag pastes as is known in the art from Yamano 20080257488. 
	The examiner relies upon the response above without further comment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 31, 2022